Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 3/11/2022, all requested changes to the claims have been entered.   

Response to Argument

1.	Applicant’s arguments filed on 3/11/2022 have been considered but they are moot in view of the new ground(s) of rejection.

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 30, 31, 33, 35, 36, 40-45, 47, 50, 51, 53, 55 and 58-63 are rejected under 35 USC 103 as being unpatentable over HIKITA et al. (US 2016/0105606) in view of Vaidya et al. (US 2011/0228998).

With respect to claim 27, HIKITA et al. teach receiving first image data generated by a first medical imaging device, wherein the first image data comprises a field of view (FOV) portion and a non-FOV portion (Fig. 4 ref label 80, Fig. 3); 
identifying the non-FOV portion of the first image data ( para [0092])image that masks the outside of a circle); 
generating cropped first image data by removing at least a portion of the non-FOV portion of the first image data (para [0104]; Fig. 4, ref label 82); and 
displaying the cropped first image data in a first portion of a display and additional information in a second portion of the display (para [0130]; Fig. 11).  

HIKITA et al. does not teach analyzing the first image data to identify the non-FOV portion of the first image data and 
generating cropped first image data by removing at least a portion of the non-FOV portion of the first image data that was identified based on the analysis of the first image data.
Vaidya et al. teach analyzing the first image data to identify the non-FOV portion of the first image data (para [0033], analyzed
 to locate a boundary of the model, by analyzing boundary, outside boundary is non-FOV portion) and 
generating cropped first image data by removing at least a portion of the non-FOV portion of the first image data that was identified based on the analysis of the first image data (para [0034], The FOY boundary is adjusted to closely crop the model boundary)
 

        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to analyze and crop FOV in the method of HIKITA et al.
      	The suggestion/motivation for doing so would have been that to reduce amount of non-object data outside FOV.
Therefore, it would have been obvious to combine Vaidya et al with HIKITA et al. to obtain the invention as specified in claim 27.


With respect to claim 30, HIKITA et al. teach that the non-FOV portion is identified using one or more of a location of a center of the FOV portion and a measurement associated with a dimension of the FOV portion (para [0073]; Fig. 3).  

With respect to claim 31, HIKITA et al. teach that the location of a center of the FOV portion and the measurement associated with a dimension of the FOV portion are determined during an imaging session initialization process (para [0073]; Fig. 3).  

With respect to claim 33, HIKITA et al. teach that the first image data comprises a rectangular image or video frame and the FOV portion is a circular portion of the rectangular image or video frame (para [0073]; Fig. 3).  

With respect to claim 35, HIKITA et al. teach that the first image data is received on a first input of a medical imaging processing system and the additional information is based on data received on a second input of the medical imaging processing system (para [0005] and [0130]; Fig. 11).  

With respect to claim 36, HIKITA et al. teach transmitting a display feed from the medical imaging processing system to the display, the display feed comprising a combination of the cropped first image data and the additional information (para [0005] and [0130]; Fig. 2 and 11).  

With respect to claim 40, HIKITA et al. teach that  the cropped first image data and the additional information are located on the display based on configuration data stored in a memory (para [0130] and [0140]).  

With respect to claim 41, HIKITA et al. teach that the configuration data comprises user-specified configuration data (para [0130] and [0140]).  

With respect to claim 42, HIKITA et al. teach that the configuration data is received via a network connection (para [0130] and [0140]).  

With respect to claim 43, HIKITA et al. teach that the first image data is received from an endoscopic imaging system, an intraoperative C-arm imaging system, or an ultrasound system (para [0005])

With respect to claim 44, HIKITA et al. teach that the first image data is received from a camera control unit (para [0060]).

With respect to claim 45, HIKITA et al. teach that the additional information comprises one or more of patient data, metrics, a graph, an image, device status, and a video feed (para [0130]).

            Claim 47 is rejected as same reason as claim 27 above.
            Claim 50 is rejected as same reason as claim 30 above.
            Claim 51 is rejected as same reason as claim 31 above.
            Claim 53 is rejected as same reason as claim 33 above.
            Claim 55 is rejected as same reason as claim 35 above.
            Claim 58 is rejected as same reason as claim 40 above.
            Claim 59 is rejected as same reason as claim 41 above.
            Claim 60 is rejected as same reason as claim 42 above.
            Claim 61 is rejected as same reason as claim 43 above.
            Claim 62 is rejected as same reason as claim 44 above.
            Claim 63 is rejected as same reason as claim 45 above.

Claim 28, 29, 34, 48, 49 and 54 are rejected under 35 USC 103 as being unpatentable over HIKITA et al. (US 2016/0105606) in view of Vaidya et al. (US 2011/0228998) and in further view of Krupnik et al. (US 2013/0109915) 
HIKITA et al. and Vaidya et al. teaches all the limitations of claim 27 as applied above from which claim 28 respectively depend.
      	HIKITA et al. and Vaidya et al. do not teach expressly that the non-FOV portion is identified using edge detection.  
      	Krupnik et al. teach the non-FOV portion is identified using edge detection.  
 (para [0058]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to detect Area of interest using edge detection in the method of HIKITA et al. and Vaidya et al.
      	The suggestion/motivation for doing so would have been that to select relevant portion of the image.
Therefore, it would have been obvious to combine Krupnik et al. with HIKITA et al. and Vaidya et al. to obtain the invention as specified in claim 28.

With respect to claim 29, Krupnik et al. teach that the first image data comprises a series of video frames and the edge detection is performed on more than one frame (para [0023]).  

With respect to claim 34, Krupnik et al. teach that the first image data comprises a video frame (para [0023]).  

            Claim 48 is rejected as same reason as claim 28 above.
            Claim 49 is rejected as same reason as claim 29 above.
            Claim 54 is rejected as same reason as claim 34 above.


Claims 32, 37-39, 52, 56 and 57 are rejected under 35 USC 103 as being unpatentable over HIKITA et al. (US 2016/0105606) ) in view of Vaidya et al. (US 2011/0228998) and in further view of Kobayashi (US 2021/0153719).

With respect to claim 32, HIKITA et al. and Vaidya et al. teaches all the limitations of claim 27 as applied above from which claim 32 respectively depend.
      	HIKITA et al. and Vaidya et al. do not teach expressly that the imaging session initialization process is a white balancing process. 
      	Kobayashi teaches the imaging session initialization process is a white balancing process (para [0058]).

        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to do white balancing in the method of HIKITA et al. and Vaidya et al.
      	The suggestion/motivation for doing so would have been that to get color corrected image.
Therefore, it would have been obvious to combine Kobayashi  with HIKITA et al. and Vaidya et al.  to obtain the invention as specified in claim 32.

With respect to claim 37, Kobayashi teaches receiving second image data generated by a second medical imaging device; identifying a non-FOV portion of the second image data; generating cropped second image data by removing at least a portion of the non-FOV portion of the second image data; and displaying the cropped second image data in the second portion of the display (para [0060]).  

With respect to claim 38, Kobayashi teaches that the first image data is received on a first input of a medical imaging processing system and the second image data is received on a second input of the medical imaging processing system (para [0060]).  

With respect to claim 39, Kobayashi teaches transmitting a display feed from the medical imaging processing system to the display, the display feed comprising a combination of the cropped first image data and the cropped second image data para (0025) and [0060]).  
            Claim 52 is rejected as same reason as claim 32 above.
            Claim 56 is rejected as same reason as claim 37 above.
            Claim 57 is rejected as same reason as claim 38 above.

 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663